Exhibit 10.6
NATIONAL DENTEX CORPORATION
AMENDMENT NO. 1
TO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN VI
     This Amendment No. 1 to the National Dentex Corporation Supplemental
Executive Retirement Plan VI (as amended hereby, the “Plan”) is dated as of the
31st day of December, 2008, is adopted by National Dentex Corporation, a
Massachusetts corporation (the “Company”), and is binding upon the Company and
the Participants. Capitalized terms used in this Amendment No. 1 and not defined
herein shall have the respective meanings ascribed to them in the Plan.
     WHEREAS, the Plan was first effective as of the 11 day of August, 2006; and
     WHEREAS, the Company desires to make certain changes to the Plan to conform
certain defined terms including “disability” and “change of control” and the
timing of certain payments for “specified employees” to the final rules under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code), as
well as making certain other clarifications under the Plan; and
     WHEREAS, Article XIV of the Plan provides that it may be amended by a
written agreement signed by the Company and the Participants; and
     WHEREAS, the Board of Directors of the Company (the“Board”), upon the
recommendation of the Compensation Committee of the Board, has authorized the
Company to make the changes set forth below; and
     WHEREAS, each of the Participants has adopted this Amendment No. 1 by
executing and delivering to the Company an adoption agreement in substantially
the form attached as Exhibit A hereto.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Plan is hereby amended as follows:

  1.   Amendment to Article 1 Definitions of the Agreement. Article 1 shall be
amended to add the following new definitions as follows:         ““Code” shall
mean the Internal Revenue Code of 1986, as amended.”         ““Disability” or
“Disabled” shall mean (a) the inability of the Participant to engage in any
substantial gainful employment activity on behalf of the Company, with or
without reasonable accommodation as that term is defined under applicable state
or federal law, by reason of any medically determinable physical or mental
impairment (i) that can be expected to result in death or to last for a
continuous period of not less than 12 months; or (ii) that can be expected to
result in death or to last for a continuous period of not less than 12 months
and the Participant is receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering the
Company’s employees; or (b) the Participant shall be determined to be totally
disabled by the U.S. Social Security Administration (“SSA”). A determination of
Disability (other than a determination by the SSA) shall be made by an
independent physician selected by the Board of Directors and whose determination
as to disability shall be binding on the Company and the Participant.”        
““Specified Employee” shall mean the Participant if the Company’s stock is
publically traded on an established securities market and the Participant:

 



--------------------------------------------------------------------------------



 



  (a)   owns more than 5 percent (5%) of the stock of the Company or any member
of its “controlled group” as that term is defined under §1563 of the Code;    
(b)   owns more than 1 percent (1%) of the stock of the Company and has
compensation from the Company in excess of $150,000 per year; or     (c)   is an
officer of the Company with compensation in excess of $145,000 per year.”

  2.   Amendment to Article II of the Plan. Article II part 2(ii) is hereby
amended by adding a new section (6) as follows:         “(6) Distributions to a
Specified Employee may not be made before the date that is six months after the
date of separation from service, or, if earlier, the date of death.”

  3.   Amendment to Article III of the Plan. Article III is hereby amended by
deleting Article III in its entirety and replacing it with the following:

“Change of Control

    (1) Acceleration of Vesting Upon Change of Control. If a Change of Control
of the Company (as defined in Section (3) below) occurs prior to the vesting in
full of the Retirement Benefit under Article II, Section (2), and the
Participant is rendering Service to the Company immediately prior to the date of
such Change of Control, then notwithstanding any change in the Participant’s
Service status that may occur in connection with, upon or subsequent to such
Change of Control, the Retirement Benefit provided in Article II, Section
(1) shall be deemed to be vested in full, notwithstanding the provisions of
Article II, Section (2), as of the date of such Change of Control. Such benefits
shall be payable, as and when provided for in Article II, Section (1), beginning
after the Payout Trigger Date, upon the terms and on the monthly schedule
provided therein.       (2) Obligations of Successor Entity. In furtherance and
not in limitation of Section (1) above and Article XVIII below, the Company
agrees that it will not permit to occur any Change of Control (to the extent
within the Company’s control), nor merge or consolidate with any other
corporation or organization, nor sell substantially all of its assets to, or
permit its business activities to be taken over by, another corporation or
organization, unless and until the succeeding or continuing corporation or other
organization shall expressly assume the rights and obligations of the Company
herein set forth and as amended from time to time. The Company further agrees
that it will not cease business activities, dissolve, liquidate or terminate its
existence, other than as heretofore set forth in this Article III, without
having made adequate provision for the fulfilling of its obligations hereunder.
      (3) Definition of Change of Control. As used in this Plan, the term
“Change of Control” shall mean either a change in ownership, change in effective
control, or change in a substantial portion of the Company’s assets, as follows:
           (i) Change in Ownership. A change in ownership occurs if a person, or
multiple persons acting as a group, acquires more than 50% of the capital stock
of the Company, measured by voting power or value.            (ii) Change in
Effective Control. A change in effective control occurs if either:      
     (a) A person (or group of persons) acquires 30% of the capital stock of the
Company measured by voting power over a 12-month period; or

 



--------------------------------------------------------------------------------



 



         (b) A majority of the Board of Directors of the Company is replaced by
directors not endorsed by the prior members of the board.            (iii)
Change in a Substantial Portion of the Company’s Assets. A Change of Control
based on the sale of assets occurs if a person (or group of persons) acquires
40% or more of the gross fair market value of the assets of the Company over a
12-month period.”

  4.   Amendment to Article VI of the Plan. Article VI is hereby amended by
deleting Article VI in its entirety and replacing it with the following:

“Disability

      In the event that the Participant becomes Disabled, such Disability shall
have no effect on the amount or timing of the benefits to be payable under this
Plan, except to the extent that, for purposes of Article II, Section (2), the
Participant’s Service terminates as a result of such Disability prior to the
date the Retirement Benefit shall have vested in full.”     5.   Remainder of
the Plan Unaffected. In all other respects, the provisions of the Plan shall
remain in full force and effect.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan
to be signed its corporate name by its duly authorized officer.

             
 
  NATIONAL DENTEX CORPORATION    
 
  By:   /s/ Richard Becker, Jr.
 
   
 
  Name:   Richard Becker, Jr.    
 
  Title:   Executive Vice President & Treasurer  



 



--------------------------------------------------------------------------------



 



Exhibit A
ADOPTION AGREEMENT FOR AMENDMENT NO. 1
FOR USE BY PARTICIPANTS IN THE
NATIONAL DENTEX CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN VI
     THE UNDERSIGNED, being a Participant under and as defined in the National
Dentex Corporation Supplemental Executive Retirement Plan VI (the “Plan”),
hereby adopts and agrees to the terms and provisions of Amendment No. 1 to the
Plan dated as of the ___ day of December, 2008, in the form to which this
Adoption Agreement has been attached, and agrees that this Adoption Agreement
shall serve as the undersigned’s counterpart signature page to such Amendment
No. 1.

         
 
 
 
[Signature of Participant]    
 
       
 
 
 
[Print or Type Name]    

 